In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00053-CR



        MIKEL EUGENE HALL, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                   Cass County, Texas
             Trial Court No. 2013-F-00107




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

        Court reporter Leslie P. Bates recorded the trial court proceedings in appellate cause

number 06-15-00053-CR, styled Mikel Eugene Hall, Jr. v. The State of Texas, trial court cause

number 2013-F-00107 in the 5th Judicial District Court of Cass County, Texas. The reporter’s

record was originally due in this matter May 11, 2015. That deadline was extended twice by this

Court on Bates’ requests, resulting in the most recent due date of July 10, 2015. Bates has now

filed a third request seeking an additional extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we overrule Bates’ third request for an extension of the filing deadline and

hereby order her to file the reporter’s record in cause number 06-15-00053-CR, styled Mikel

Eugene Hall, Jr. v. The State of Texas, trial court cause number 2013-F-00107 in the 5th Judicial

District Court of Cass County, Texas, to be received by this Court no later than Friday, July 24,

2015.

        If the reporter’s record is not received by July 24, we warn Bates that we may begin

contempt proceedings and order her to demonstrate why she should not be held in contempt of this

Court for failing to obey its order.


                                                  2
       IT IS SO ORDERED.



                           BY THE COURT

Date: July 21, 2015




                             3